EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Chandra Eidt on 9/2/2021.
In the Amendments to the Claims of 08/06/2021:
Withdrawn claims 19 and 20 have been canceled.
	
	The amendment filed 08/06/2021 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 4-5 and 14 have been canceled.
2. No new claims have been added.
3. Claims 1-3, 6-7, 9-13, 15-16 and 18 have been amended. 
4. Remarks drawn to rejections under 35 USC 112, 102, 103 and double patenting.
	Claims 1-3, 6-13 and 15-18 are pending in the case.
	Support is seen in the specification as originally filed for the claim amendments.
	The objection claims 6, 7, 9 and 18 have been overcome by amendment.
	The rejection of claims 1-18 under 35 USC 112(b) has been overcome by appropriate amendments. The rejection of claim 5 has been rendered moot by cancelation.
The rejection of Claims 1-4, 7-14 and 18 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Berger et al (US 2010/0113618 A1) has been withdrawn in view of the 
The Terminal Disclaimer filed on 02 September 2021, disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S. 10,709,817, 9,925,310 and 9,547,011has been reviewed and is accepted. The Terminal Disclaimer has been recorded.
Therefore, the obviousness-type double patenting rejection of Claims 1-10 on the ground of non8statutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,709,817, as being unpatentable over claims 1-30 of U.S. Patent No. 9,547,011 (‘011) and as being unpatentable over claims 1-8 of U.S. Patent No. 9,925,310 (‘310), of record in the Office Action dated 08 April 2021 is withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Berger et al's invention is drawn to chitosan having a molecular weight of not smaller than 200kDa and a deacetylation degree of preferably 45-55% and which is also neutral (no acid content). According to Berger et al chitosan having a degree of deacetylation lower than 30% becomes insoluble and not usable. This is a teaching against making a chitosan having degree of not acidified. It is transformed into a gel. Therefore, there is no suggestion to resolubilize the chitosan with the claimed degree of deacetylation in an acidified aqueous solution as in the instant process. Lee et al, Lu et al do not compensate for the deficiencies of Berger. 
There is no teaching, suggestion or motivation in the combined teachings of the cited prior art to make the instant chitosan having the recited structural limitations and acid content and to make it via the claimed method.
Therefore, pending claims 1-3, 6-13 and 15-18 are allowable.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623